Citation Nr: 1723929	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  06-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability
(TDIU).

2.  Entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person, from December 14, 2010 to January 22, 2012.

3.  Entitlement to SMC by reason of being housebound.

REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2013 and again in December 2015, the Board again remanded the issues of entitlement to a TDIU and entitlement to SMC by reason of the need for regular aid and attendance of another person or housebound, to the AOJ for additional development and consideration.  The file is again before the Board for further appellate review.  

Historically, the Board's July 2013 decision additionally denied the claims of entitlement to service connection for gastroesophageal reflux disease (GERD), for irritable bowel syndrome (IBS), and a sleep disorder.  However, a January 2014 joint motion for remand (JMR) from the U.S. Court of Appeals for Veterans Claims (Court), vacated and remanded the appeal as to the latter denials.  Subsequently, in June 2014, the Board separately remanded those issues.  Most recently, the Board's December 2015 decision again denied the claims of service connection for GERD, IBS, and a sleep disorder.

On remand, in a February 2017 rating decision, the AOJ partially granted the claim for SMC for aid and attendance, but only retroactively effective from January 23, 2012, although the original claim was filed earlier, on December 14, 2010.  He has since continued to appeal, thus requesting SMC benefits for the earlier period of the appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a Veteran the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Prior Board remands recognized that the Veteran's TDIU and SMC issues on appeal are inextricably intertwined, and directed further, that the AOJ must adjudicate the Veteran's eligibility for a TDIU based solely on his service-connected residuals of Parkinson's disease.  

As background, an April 2012 VA examination report includes a notation that the Veteran was retired from his employment in 2003 due to his Parkinson's disease.  Unfortunately, the AOJ's most recent SSOC in February 2017 did not comply with the Board's instruction, instead declaring the TDIU issue "moot" due to a combined 100 percent rating (from July 9, 2009), despite explicit instruction otherwise by the Board's July 2013 and December 2015 remands.  

VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114(s):  If the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound, then the monthly compensation shall be $2,993.  For the purpose of this subsection, the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  38 U.S.C.A. § 1114(s).  In this case, determining eligibility for SMC based on permanent housebound status would require considering whether the Veteran is eligible for a TDIU based solely on his service-connected Parkinson's disease residuals.  If so, such condition alone could satisfy the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

As such, adjudication of the SMC claims must be deferred pending adjudication of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Moreover, as noted in the prior Board remands in July 2013 and December 2015, the evidence indicated a change in the severity of the Veteran's disabilities (most specifically related to Parkinson's disease), such that a new examination is necessary to consider the SMC claims.  The Board's December 2015 remand instructed the AOJ to schedule a VA examination specifically to determine whether he needs (1) the regular aid and attendance of another person and (2) permanently housebound as a result of his service-connected disabilities.  The Board observes that in March 2016, the AOJ provided a medical opinion, but not examination as instructed, on the nominal subject of aid and attendance; however, this opinion report is inadequate since it incorrectly framed the SMC issues in the context of questions on direct and secondary service connection.  Thus, the AOJ has not yet followed the Board's instructions to provide a medical examination and opinion on whether the Veteran currently is in need of the regular aid and attendance of another person and/or is housebound as a result of his service-connected disabilities.  A medical opinion on housebound status is still necessary since the issue of entitlement to SMC based on housebound status remains wholly unresolved.  A retrospective opinion on the subject of aid and attendance during the earlier portion of the appeal would also be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  As a preliminary matter, adjudicate the issue of entitlement to a TDIU based solely on the Veteran's service-connected residuals of Parkinson's disease.  

2.  Schedule the Veteran for appropriate examination and medical opinion to determine whether he needs the regular aid and attendance of another person and/or is housebound as a result of his service-connected disabilities.  

The examiner is asked to state:  

(1) whether the Veteran currently is housebound as a result of his service-connected disabilities, specifically considering his residuals of Parkinson's disease; and 

(2) from December 14, 2010 to January 22, 2012, whether the Veteran needed the regular aid and attendance of another person as a result of his service-connected disabilities, specifically considering his residuals of Parkinson's disease.

3.  Then readjudicate the SMC claims.  If the claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


